PER CURIAM.
We affirm the dismissal of the complaint with prejudice because, on two separate bases, it affirmatively appeared, Harry Pepper & Associates, Inc. v. Lasseter, 247 So.2d 736 (Fla.3d DCA 1971), cert. denied, 252 So.2d 797 (Fla.1971), that the plaintiffs could not state a viable cause of action for breach of contract against the defendant Public Health Trust. Maryland Casualty Co. v. Krasnek, 174 So.2d 541 (Fla.1965); Code of Metropolitan Dade County § 25A— 4(a); 10 E. McQuillin, Municipal Corporations § 29.15 (3rd ed. 1981).
Affirmed.